Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 18, 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 18, 20-27, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20160048729 to Kuno in view of US Patent Application Publication Pub. No. US 20180054533 to Makino further in view of US Patent Application Publication Pub. No. US 20150310585 to Gupta further in view of US Patent Application Publication Pub. No. US 20180234577 to Mizude.
       Regarding claim 1, Kuno discloses an image forming apparatus (paragraph 37-40 image formed on display 107 of the apparatus 100), comprising: 
       a display configured to display information (paragraph 37; display 107); and
       at least one controller configured to function as (paragraph 37; CPU 101):

        a unit configured to cause the display to display a list screen that shows a preview list of files stored in the storage, wherein the first trimmed image and the second trimmed image are arranged in the list screen (see Fig. 26 showing list screen display of thumbnails following the trimming process using first trimming rule and second trimming rule; paragraph 105-106).
        However Kuno does not disclose wherein the second trimming rule is a rule that a portrait-oriented image based on the document file is trimmed to obtain an upper area of the portrait-oriented image.
        Makino discloses wherein the second trimming rule is a rule that a portrait-oriented image based on the document file is trimmed to obtain an upper area of the portrait-oriented image (see Fig. 3B showing trimmed images of portrait document shown in Fig. 3a; trimmed image (second trimming rule) shows the upper part including upper part of 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kuno as taught by Makino to provide trimming determination of portrait document image data.
        The motivation to combine the references is to make it easier for user to identify the page to be selected for printing by showing preview image that only shows the important part such as header that helps to make print selection easier (paragraph 18, 84).


However Kuno does not disclose wherein the first trimming rule is a rule that an image based on the photo image is trimmed to obtain an area, which is different from an upper area, of the image based on the photo image.
           
          Gupta discloses wherein the first trimming rule is a rule that an image based on the photo image is trimmed to obtain an area, which is different from an upper area, of the image based on the photo image (paragraph 4, 56; photo image is trimmed using center cropping method (first trimming rule) that crops the center area of the image which is different from an upper area).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kuno as taught by Gupta to provide trimming position determination for photographic type images.


However Kuno does not disclose the image forming apparatus capable of printing based on files of various file types.
         Mizude discloses the image forming apparatus capable of printing based on files of various file types (paragraph 62, 73; different file format for output and printing using mechanism 63).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kuno as taught by Mizude to provide printing of image files.
        The motivation to combine the references is to provide printing output of the image files wherein various output format for the image files can be specified by the user (paragraph 62, 73).



       Regarding claim 2, Kuno discloses the image forming apparatus according to claim 1, wherein, the first trimmed image includes a part of an image, based on the photo image file, other than both ends of the image in a lateral direction of the image, and the second trimmed image includes one end of an image, based on the document file (see 



       Regarding claim 3, Kuno discloses the image forming apparatus according to claim 1, wherein the controller is further configured to function as a determination unit configured to determine a trimming position (paragraph 111; CPU 101 controller; trimming of target region position),
wherein the determination unit determines a central area of a first processed image, which is obtained by carrying out an enlarging process or reducing process on the photo image file, as the trimming position (see Fig. 24-25 wherein original thumbnail of photo images (first processed image by reducing thumbnail) having margin in lateral direction in Fig. 24 is trimmed to remove the margin in Fig. 25 such that for photo files margin is removed (other than both ends); after trimming left and right margin, the central area of photo thumbnail remains thereby providing central area trimming position; paragraph 60-61; paragraph 38-40; paragraph 107-109, 111,113), and determines an upper area of a second processed image, which is obtained by carrying out an enlarging process or reducing process on the document file, as the trimming position (see Fig. 24-25 wherein 




       Regarding claim 18, see rejection of claim 1.     

        Regarding claim 20, see rejection of claim 1. Further Kuno discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method for an image forming apparatus (paragraph 44; CPU 101 executes program stored in memory 102) and Mizude discloses the image forming apparatus capable of printing based on files of various file types (paragraph 62, 73; different file format for output and printing using mechanism 63).



       Regarding claim 21, Mizude discloses the image forming apparatus according to claim 1, wherein the photo image file is a JPEG file (paragraph 73, 145; image can be JPEG for photographs).

       Regarding claim 22, Mizude discloses the image forming apparatus according to claim 1, wherein the document file is a PDF file (paragraph 2, 9, 73; scanned document cards can be output to PDF).

       Regarding claim 23, Kuno discloses the image forming apparatus according to claim 1, wherein the controller causes the display to display another screen that shows a non-trimmed image based on the photo image file, in a case where the first trimmed image is designated in the list screen (paragraph 105; the checkbox 2402 in Fig. 24 can be provided for each thumbnail in Fig. 24 including photo thumbnail; after trimming photo file by selecting checkbox 2402, the user can designate 2402 for the trimmed image again to display another screen that displays the thumbnail before the trimming process (non-trimmed)).



       Regarding claim 24, Kuno discloses the image forming apparatus according to claim 1, wherein the controller causes the display to display another screen that shows a non-trimmed image based on the document file, in a case where the second trimmed image is designated in the list screen (paragraph 105; the checkbox 2402 in Fig. 24 can be provided for each thumbnail in Fig. 24 including document/text thumbnail; after trimming dcocument file by selecting checkbox 2402, the user can designate 2402 for 


       Regarding claim 25, Mizude discloses the image forming apparatus according to claim 1, wherein the storage is an external storage attachable to and detachable from the image forming apparatus (paragraph 58, 67; external USB memory attached/detached from connector 71 of MFP).

       Regarding claim 26, Mizude discloses the image forming apparatus according to claim 1, further comprising an image forming device configured to form an image on a sheet (paragraph 62; image forming unit 63 forms image on sheet).




       Regarding claim 27, Makino discloses wherein the upper area of the portrait-oriented image includes an upper end and upper parts of both lateral ends of the portrait-oriented image and does not include a lower end of the portrait-oriented image (see Fig. 3B showing trimmed images of portrait document shown in Fig. 3a; trimmed image shows the upper part including upper part of both lateral end; paragraph 21, 30-36; document is vertical written and vertically long (portrait); extracting from right to left provides both lateral end to generate trimmed preview).





       Regarding claim 29, Gupta discloses the image forming apparatus according to claim 1, wherein the first trimming rule is a rule that a landscape-oriented image based on the photo image file is trimmed to obtain a central area of the landscape-oriented image, wherein the central area includes central parts of both horizontal ends of the landscape-oriented image and does not include both lateral ends of the landscape-oriented image (paragraph 4, 56; see Fig. 6 image 608 which is center cropped for landscape photo image (602) and includes central part of horizontal end and does not include both lateral ends since left and right edge of 608 is within the original image 602).

       Regarding claim 30, Makino discloses the image forming apparatus according to claim 1, wherein the at least one controller is further configured to function as:
a unit configured to acquire, based on a document file stored in the storage (paragraph 26; intermediate data used for preview image is stored in storing unit 112), a third trimmed image trimmed by using a third trimming rule for document files,
wherein the third trimming rule is a rule that a landscape-oriented image based on the document file is trimmed to obtain a left area of the landscape-oriented image, wherein the left area of the landscape-oriented image includes a left end and left parts of both horizontally long document (landscape); for horizontally long documents, the trimmed preview image including the heading is based on searching from right end to left end and if the heading is on left end (third trimming rule), then a trimmed preview image based on the left end which includes left part of horizontal ends and the left end is generated as the third trimming rule; using example of Fig. 6a which is portrait image and rotating this to make it landscape, the heading in Fig. 6B will end up in left end side and preview image based on this left end is generated).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20160048729 to Kuno in view of US Patent Application Publication Pub. No. US 20180054533 to Makino further in view of US Patent Application Publication Pub. No. US 20150310585 to Gupta further in view of US Patent Application Publication Pub. No. US 20180234577 to Mizude further in view of US Patent Application Publication Pub. No. US 20080181512 to Gavin.
       Regarding claim 28, Kuno in view of Makino further in view of Gupta further in view of Mizude does not disclose the image forming apparatus according to claim 1, wherein the first trimming rule is a rule that a portrait-oriented image based on the photo image file is trimmed to obtain a central area of the portrait-oriented image, wherein the central area includes central parts of both lateral ends of the portrait-oriented image and does not include both horizontal ends of the portrait-oriented image.

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kuno in view of Makino further in view of Gupta further in view of Mizude as taught by Gavin to provide trimming photograph image based on objects of interest.
        The motivation to combine the references is to provide trimming position determination based on the orientation of the image and based on amount of object of interest in different areas of the image (paragraph 30-31).













Allowable Subject Matter
Claim 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


03/12/2021